United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 20, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-21172
                        Conference Calendar


FABIAN SANTIAGO,

                                    Plaintiff-Appellant,

versus

ARNITA MARTIN, Parole Officer, in her individual and
official capacity; ROSLYN HALL (HUBBARD), Parole Office
Supervisor, in her individual and official capacity;
ALBERT WEZT, in his individual and official capacity,

                                    Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-03-CV-1516
                        --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Fabian Santiago, formerly Texas inmate #719034, proceeding

pro se and in forma pauperis (“IFP”), appeals the dismissal for

failure to state a claim of his 42 U.S.C. § 1983 complaint.

Santiago asserts that the appellees conspired to retaliate

against him because he complained about Parole Officer Arnita

Martin.   Santiago contends that the appellees ensured that his



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-21172
                                  -2-

parole was revoked, and he argues that the revocation process

violated his constitutional rights.

     In Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), the Court

held that to recover damages for unconstitutional imprisonment, a

42 U.S.C. § 1983 plaintiff must prove that his conviction or

sentence has been reversed on direct appeal, expunged by

executive order, declared invalid by an authorized state

tribunal, or called into question by a federal court’s issuance

of a writ of habeas corpus under 28 U.S.C. § 2254.     Heck applies

to parole revocation proceedings and to Santiago’s request for

injunctive relief.     See Clarke v. Stalder, 154 F.3d 186, 190-91

(5th Cir. 1998) (en banc); Jackson v. Vannoy, 49 F.3d 175, 177

(5th Cir. 1995).

     Santiago has not challenged the district court’s reasons for

dismissing his complaint.     Santiago thus has abandoned the only

issue on appeal.     See Yohey v. Collins, 985 F.2d, 222, 224-25

(5th Cir. 1993).

     Santiago’s appeal is without arguable merit, is frivolous

and is DISMISSED.    5TH CIR. R. 42.2; Howard v. King, 707 F.2d 215,

219-20 (5th Cir. 1983).     The district court’s dismissal of

Santiago’s complaint counts as a strike under the Prison

Litigation Reform Act.     Adepegba v. Hammons, 103 F.3d 383, 387

(5th Cir. 1996).     Santiago is WARNED that if he accumulates three

“strikes” under 28 U.S.C. § 1915(g) he will not be able to

proceed in forma pauperis in any civil action or appeal filed
                          No. 03-21172
                               -3-

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED, SANCTION WARNING ISSUED.